                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                October 29, 2019
                  IN TH E U M TED STATES D ISTRICT CO UR T                     David J. Bradley, Clerk
                  FOR TH E SOU TH ER N DISTR ICT O F TEX AS
                             H OU STO N D IVISIO N

K AREEM ROSCHARD JEFFERSON,

             Plaintt,
                                                       C1v1L ACTION N O.11-19-3497

STATE OF TEXAS,

            Defendant.

                        M EM ORANDUM O PN ON Ae O RDER

      H arrisCounty pretrialdetainee Kareem Roschard Jefferson,a/k/aKareem Roshard

Jefferson,a/k/aRichardJefferson,a/k/aBenjaminBrown,filed thisprosesection 1983
lawsuitcomplaining of violations of his constitutional rights. lle proceeds in f/rpaz
pauperis and nam esasdefendantsthe State of Texas and H arrisCounty.

      Having considered the com plaint,m attersofpublic record,and the applicable law ,

the CourtDISM ISSES this law suitfor the reasons thatfollow .

                               Background and Claim s

      Plaintiff isin pretrialcustody ofthe H arris County Sheriff's O ffk e aw aiting trial

on felony charges forthe assaultof AlexanderRam os,a public servant. He claim s that

hew asnotbroughtbefore a m agistrate orgiven hisM iranda warnings. He furtherclaim s

he wasunaware he had been form ally charged or thatbailhad been set,and thathe w as

appointed counselw ithouthis consent. Plaintiff further contends thatH arris County is

guilty of negligence in its training and supervision,and that itencourages a custom of
physical,verbal,andemotionalabuse. Hedoesnotallegethatheincurredanyinjuryas
a resultofthe negligence orcustom . Plaintiffseeks m onetary dam agesand Gwide spread

changesin policy.''

                                        Analysis

      W hen a prisoner proceeds in w4bn?'
                                        ?u pauperis in a civilaction,the Court shall
evaluate the com plaintand dism iss itw ithoutservice ofprocess ifthe Courtfindsthatthe

com plaintis frivolous,m alicious,fails to state a claim upon w hich reliefcan be granted,

orseeksmonetary relieffrom adefendantwho isim munefrom such relief.28 U.S.C.jj
1915A,1915(e)(2)(B).
      A claim isfrivolousifithasno arguable basisin 1aw orfact.N eitzke v.W illiams,

490U .S.319 (1989).A claim hasno arguablebasisinlaw ifitisbased onan indisputably
m eritless legaltheory,tçsuch as if the com plaint alleges the violation of a legalinterest

which clearly doesnotexist.'' Davisv.Scott,157 F.3d 1003,1005 (5th Cir.1998). A
claim has no arguable basis in fact if Rafter providing the plaintiff the opportunity to

presentadditionalfacts when necessary,the facts alleged are clearly baseless.''Talib v.

Gilley,138 F.3d 211,213 (5th Cir.1998).
       Clailns Barred by Sovereign Imm unity

      Plaintiff's claim s for m onetary dam ages againstthe State of Texas are barred by

sovereign im m unity and are DISM ISSED W ITH PREJU DICE. See PennhurstState Sch.

& Hosp.v.Halderman,465 U .S.89,100-01 (1984). M oreover,because the State of
Texasis notliable for any custom s prom ulgated orpracticed by H arris County as to the
Harris County Jail,plaintiffallegesno viable claim under section 1983 againstthe State

ofTexas.

      ClaintsBarred by H eck

      Plaintiffclaim sthathe wasnotçtM irandized.'' The Courtconstruesthisallegation

asraising aclaim forviolation ofM iranda v.Arizona,384 U .S.436,475 (1966). Any
failureoflaw enforcem entauthoritiesto read plaintiffhisM iranda warningsdoesnotraise

a viable section 1983 claim atthis tim e. Because plaintiff seeks m onetary dam ages for

alleged wrongfulpretrialdetention prem ised on a M iranda violation,hisclaim isbarred

by Heckv.Humphrey,512 U .S.477,486-87 (1994). See,e.g.,Bicklnan v.Blair,2000
W L 1056096,at*1(5th Cir.2000).Plaintiff'sclaim isDISM ISSED W ITH PREJUDICE
to being asserted again untilthe H eck conditionsarem et. Johnson v.M cElveen,101F.3d

423,424 (5th Cir.1996).
      ProceduralD ue Process

      Plaintiffalleges thathe was notbroughtbefore a m agistrate,w asunaw are he had

been form ally charged or thatbailhad been set,and was appointed counselwithouthis

consent.These allegationsofproceduraldue process violations are refuted by state court

recordsordo notraise an issue offederalconstitutionaldim ension.

      A review ofpublic online courtrecordsin Statev.Jeyerson,Cause No.1626298
pending in the 178th D istrict Court of H arris County, Texas, shows that a crim inal

complaintwasfiled againstplaintiffon March 29,2019. Plaintiffwasinjailcustodyat
the tim e on other crim inal charges. The com plaint alleged that plaintiff struck the
complainant,AlexanderRamos,whilethecomplainantwassecuringprisonersatthejail.
Plaintiffw as notpersonally broughtbefore a m agistrate for a probable cause hearing as

he wasalready in custody on othercrim inalcharges. H e wasappointed counselon April

1,2019,and counselresetplaintiff's arraignm enthearing dates. The record show s that

plaintiffwaslaterindictedandwaspersonallyservedacopyofhisindictmentwhileinjail
on July 1,2019. The record furthershow s thatplaintiffwas aware bailhad been set,as

he filed a pro se m otion to reduce the bond am ounton A ugust22,2019. To the extent

plaintiff complains that he was appointed counsel without his consent, he has no

constitutional right to be appointed counsel of his choice. See,e.g., United States v.

Conlan,786 F.3d 380,391 (5th Cir.2015). Plaintiff's motion to waive counseland
proceed pro se in his crim inalprosecution rem ainspending before the state court.

      Plaintiff's factual allegations fail to state a viable claim for which relief can be

granted under section 1983, and these claim s are DISM ISSED W ITH PREJU DICE.



      Custom or ptpf/cy Claim

      Plaintiff further contends that H arris County encourages a custom of physical,

verbal,and em otionalabuse. He seeksm onetary dam ages as wellasunspecified Kwide

spread''policy changes.

      The 1aw isclear thatallegations regarding threats or verbalabuse,even iftrue,do

notstate claim s ofconstitutionalsignificance. See Orange v.Ellis,348 F.App'x 69,72

(5th Cir.2009);M cFadden v.Lucas,713 F.2d 143,146 (5th Cir.1983). Consequently,
plaintiff's allegations as to verbal and em otional abuse do not rise to the level of a

constim tionaldeprivation,and no viable claim is raised under section 1983.

      A municipality suchasHarrisCounty maybeliableundersection 1983 where t<(1)
an officialpolicy (2)promulgatedby themunicipalpolicymaker(3)wasthemoving force
behind the violation ofa constitutionalright.'' H icks-Fields v.H arris County,Texas,860

F.3d803,808(5thCir.2017);seealsoM onellv.Dep'tofsocialSenices,436U.S.658,
694 (1978).ttofficialklocal-governm entlpolicy includesthedecisionsofagovernm ent's
lawm akers, the acts of its policym aking officials, and practices so persistent and

widespread asto practically have the force oflaw .'' Connick v.Thompson,563 U .S.51,

60 (2011);seealso Peterson v.City ofFortWorth,Tex.,588 F.3d 838,850 (5th Cir.
2009).
      Thus,forpurposesofthislawsuit,plaintiffm ustplead factualallegationssufficient

to raise a viable claim thatHarris County had a custom or officialpolicy ofencouraging

thephysicalabuseofjaildetainees,thatthepolicywaspromulgatedbyanamedmunicipal
policym aker,and that the policy w as the m oving force behind a violation ofplaintiff's

constitm ionalrights. Plaintiffdoesnotplead facttlalallegations ofa policy m aker orthat

hewasphysically ùjured asaresultofthe purported policy orcustom. To theextent
otherdetaineesmayhavebeenphysicallyinjured,plaintiffhasnostandingtoraiseclaims
forinjuriesincurredbyotherdetainees.Asaresult,plaintiffpleadsnofactualallegations
show ing thatthe alleged custom orpolicy was the m oving force behind a violation ofhis

constitutionalrights.
       Plaintiff's allegations againstH arris County failto raise a viable claim for relief

under section 1983. The claim s are D ISM ISSED W ITH PREJU DICE as to claim s

regarding verbaland em otionalabuse and D ISM ISSED W ITH O UT PREJUDICE as to

claim sregarding physicalabuse.

       State Law Claims

       Plaintiffraisesclaim sofnegligence againstH arrisCounty.N egligence isbased in

state law , and does notraise a cognizable federald aim for purposes of section 1983.

Under28 U .S.C.j 1367(c)(3),a districtcourtm ay decline to exercise supplementalor

pendentjurisdictionoverastate1aw claim whenithasdismisseda11claimsoverwhich it
hasoriginaljurisdiction.SeeCarnegie-M ellon Univ.v.Cohill,484U.S.343,350(1988),
                                                                              .
seealso Enochsv.LampasasCbl/n/y,641F.3d 155,161(5th Cir.2011)(explainingthat
the rule in the Fifth CircuitGis to dism iss state claim s w hen the federalclaim s to which

they are pendentare dism issed'').
       Because the Court is dism issing a1lof plaintiff's federal claim s, it declines to

exercisesupplementalorpendentjurisdictionoveranystate1aw claimsraisedbyplaintiff.




                                             6
                                     Conclusion

      For the above reasons,the CourtORD ERS asfollow s:

      1.    Plaintiff's claims ajainst the State of Texas are DISMISSED W ITH
            PREJU DICE for fallure to raise a viable claim , prem ised on sovereign
            im munity.

      2.    Plaintiff's claim s againstHarrisCounty forviolation ofhisM iranda rights
            are DISM ISSED W ITH PREJU DICE to theirbeing asserted again untilthe
            H eck conditions are m et.

      3.    Plaintiff's claim sagainstH arrisCounty forviolationsofhisproceduraldue
            process rights are D ISM ISSED W ITH PREJU DICE for failure to state a
            viable claim for reliefunder section 1983.

      4.    Plaintiff'sclaim s againstH arris County prem ised on a custom or policy of
            encouraging verbal and em otional abuse are D ISM ISSED W ITH
            PREJU D ICE.

            Plaintiff's claim s againstH arris County prem ised on a custom orpolicy of
            encouraging physicalare D ISM ISSED W ITH OUT PREJU DICE.

      6.     Any and a11pending m otionsare D EN IED A S M O OT.

            The dism issalof this law suitconstim tes a Rstrike''for purposes of section
            1915(g).
      The Clerk is directed to provide a copy ofthis order to plaintiff. The Clerk w ill

also provide a copy of this order by regular m ail or e-m ail to the M anager of the

Three-strikesListforthe Southern D istrictofTexas,atThree Strikes@ txs.uscourts.gov.

      Signed atHouston,Texason O ctober28,2019.




                                                          ray . ller
                                              Senior U 'ted States 'trictJudge

                                          7
